DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 23 July 2021.

Response to Amendment
Claims 30-40, 44 and 46-48 have been amended. Claims 30-49 are pending. Claims 31-35, 37, 39, 41, 45-47, and 49 were previously indicated as containing allowable subject matter (Non-Final Rejection filed on 23 July 2021. Claims 31 and 32 have been rewritten in independent form. 
In response to the amendments to the specification, the objections to the specification have been withdrawn. In replacement to the amendments to the specification and the replacement drawing sheets, some objections to the drawings are withdrawn, with the remainder discussed below. In response to the amendments to the claims and the amendments to the claims discussed below, the objections to the claims and the rejections under 35 USC 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 23 July 2021, with respect to the rejection of claim 30 under 35 USC 103 have been fully considered and are persuasive (Remarks, p. 18, last five lines).  The rejection of the claim has been withdrawn. 

Drawings
The drawings filed on 23 July 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 392 (Figs. 9A and 9E); 608 (Fig. 12).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Vijay Kumar on 13 September 2021.
The application has been amended as follows: 
Specification
600 according to the present”
Claim 30
Line 13: “moving the charging ram is based at least in part on the charging pressure; and”
Claim 31
Lines 15-16: “wherein automatically moving the charging ram includes both a horizontal first direction and a”
Claim 33
Line 2: “drive system to automatically move the charging ram in the vertical 
Claim 34
Line 3: “direction around a z-axis.”
Claim 36
Line 1: “The method of claim 32, wherein the charging ram 
Claim 45
Line 5: “automatically adjusting the charging ram in the vertical 
Claim 46
Line 2: “the charging ram includes adjusting the charging ram in the vertical 
Claim 48
Lines 2-3: “extruding at least a portion of the coal being charged into the oven by engaging the at least a portion of the coal with an extrusion plate operatively coupled with the charging”

Replacement drawing sheets must be submitted in which the reference character “392” and its lead line are removed from Figs. 9A and 9E, and reference character “608” and its lead line are removed from Fig. 12.  In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 30-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 30-49. The concept of a method for dynamically charging a coal system comprising positioning a charging ram at an initial charging position of a coke oven, wherein the oven includes a pusher side opening, a coke side opening opposite the pusher side opening, opposite side walls, and an oven floor defined by the pusher side opening, the coke side opening, and the opposite side walls, and wherein the initial charging position is adjacent to the pusher side opening; charging coal into the oven at the initial charging position via a conveyer system operably coupled to the charging ram, wherein the conveyer system in operation experiences a charging pressure; using a control system, automatically moving the charging ram while simultaneously charging coal into the oven via the conveyer system, 
wherein  automatically moving the charging ram is based at least in part on the charging pressure; and maintaining the charging pressure within a preset operating range until the oven is charged (claim 30); 
and maintaining the charging pressure within a preset operating range until the oven is charged; wherein automatically moving the charging ram includes both automatically moving the charging ram in a horizontal first direction and a horizontal second direction, wherein the horizontal first direction is along a z-axis toward the coke side opening of the oven, and wherein the horizontal second direction is along an x-axis toward one of the opposite side walls of the oven (claim 31); or
wherein automatically moving the charging ram further includes automatically moving the charging ram in a vertical direction away from the oven floor (claim 32)
is considered to define patentable subject matter over the prior art.
The invention provides a means of evenly distributing a bed of coal across the floor of a coke oven ([0005], [0060]).
The closest prior art is regarded to be Armour et al. (US 3,897,312), which discloses a system for charging a coke oven with coal (Abstract), and an associated method, comprising charging a coke oven 50 using a charger 90 (col. 3, lines 58-59) through an opening of a coke oven (Fig. 1; col. 1, lines 43-44) at a pusher side oven door 53 (col. 2, lines 53-54); conveying coal with a screw conveyor 96 (col. 4, lines 5-8) inside of the charger 90 (col. 3, line 54; col. 4, lines 5-8); and using a control mechanism 115 to deliver coal to the oven (col. 5, lines 49-64) to control the rate of movement of the charger 90 into and out of the oven (col. 7, lines 16-20) through the automatic control of motors (col. 7, lines 23-25). However, Armour does not suggest that the charger should be capable of horizontal movement toward either of the side walls of the oven, and the pusher side oven door 53 does not appear to allow the space for significant horizontal movement (Fig. 2). Underwood (US 1,979,507) discloses a pusher ram 24 that is capable of swinging in a horizontal direction (Fig. 1; p. 2, lines 92, 109-110). However, this movement is not automatic, the ram is for pushing coke from the oven (p. 2, lines 93-95), and the swinging is for moving the ram into an operating position (p. 2, lines 109-110) (claim 31). Skarzenski et al. (US 6,712,576 B2) discloses a batch charger has a telescopic belt conveyor (Abstract) that feeds charging material 4 into a furnace 1 (col. 3, lines 64-67) that can pivot and telescope to provide virtually full access to the surface of a melt 3 (Fig. 4; col. 4, lines 60-66) (i.e., a charging ram that can move in a Skarzenski does not suggest automatically moving the charging ram while simultaneously charging the furnace, or maintaining a charging pressure within a preset operating range until the oven is charged.
Price (US 4,181,459) teaches devices for sensing the presence of coal (col. 3, lines 10-12) which detect even relatively minor amounts of coal on the conveyor system (col. 2, lines 14-18) so that jamming conditions can be prevented (col. 3, line 5), where the devices can include pressure sensors (col. 3, line 11). However, Price does not suggest a control system that maintains a charging pressure within a preset operating range until an oven is charged.
Barkdoll et al. (US 2007/0289861 A1) discloses coke oven charging apparatus (Fig. 2; [0011]) comprising a height adjustment mechanism 34 for positioning a height of the transfer plate relative to an oven floor ([0032]). However, Barkdoll does not teach or suggest an automatic vertical adjustment that is simultaneous with charging coal with a conveyor system (claim 32-33). Smith (US 2,649,978) teaches a platform A for supporting the frame B (col. 3, lines 63-65) comprising a horizontal plate A (col. 4, lines 11-12) that has a vertically adjustable height using a suitable mechanism (Figs. 4 and 5; col. 8, lines 43-45, 48-52), but Smith, like Barkdoll, does not suggest that vertical movement should occur during charging. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772